Title: General Orders, 29 July 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Wednesday July 29th 78.
            Parole Netherlands—C. Signs Nantz Natick.
            
          
          The Regimental Quarter Masters are to be pointedly exact in having Vaults sunk for
            necessaries and see that they are regularly covered every morning; They are also to pay
            strict attention to the Cleanliness of the Camp, seeing that all Offal, putrid flesh and
            bones are buried. Altho’ this is the particular duty of the Quarter Masters it is
            expected that the Commanding Officers of Corps will know that the duty is performed, as
            the sweetness of a Camp and the health of the men depend upon it.
          Particular attention agreeable to former orders is to
            be paid to the slaughtering Pens that no offensive smell may proceed from them.
          Coll Baldwin is appointed by the Quarter Mastr General to the command and
            superintendency of the Artificers belonging to the Army.
          All Officers commanding Companies of Artificers are therefore to make return to him
            forthwith of the number of men in their respective Companies, and for the future to make
            such weekly and other returns to him as he shall direct.
          In the monthly returns which are to be brought in to the Orderly-Office next saturday
            (and hereafter the last saturday of every month) particular attention must be paid to
            insert the monthly Alterations regimentally, distinguishing between those discharged by
            the Muster Master General or Surgeons and those whose terms of service are expired.
        